[J-72-2019][M.O. - Wecht, J.]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                    MIDDLE DISTRICT


AMERICAN CIVIL LIBERTIES UNION OF              :   No. 66 MAP 2018
PENNSYLVANIA,                                  :
                                               :   Appeal from the Order of the
                      Appellant                :   Commonwealth Court at No. 1066 CD
                                               :   2017 dated 5/18/18 reversing the order
                                               :   of the Office of Open Records at No. AP
                 v.                            :   2017-0593 dated 7/7/17
                                               :
                                               :
PENNSYLVANIA STATE POLICE,                     :
                                               :
                      Appellee                 :   ARGUED: November 19, 2019




                                  CONCURRING OPINION


CHIEF JUSTICE SAYLOR                                            DECIDED: June 16, 2020

      Regarding the majority’s holding that it is appropriate for this Court to apply an

abuse-of-discretion standard in appeals from the Commonwealth Court’s review of

determinations by the Office of Open Records, I join that holding and the supporting

reasoning.

      I also join the majority’s holding, as well as its rationale, in the application of that

standard to conclude that the Commonwealth Court failed to conduct a sufficient review

of the Office of Open Records’ determination requiring disclosure of the unredacted

Pennsylvania State Police Policy. See Majority Opinion, slip op. at 27. I respectfully

differ, however, with the majority’s position that, “we need not . . . hold that the

reviewing court commits an error of law simply because it declined to take into account

any given piece of evidence that [the Office of Open Records] sought, admitted, or
considered.” Id. at 16. In my view, this proposition -- as stated -- is in tension with

reviewing courts’ statutory obligation, under the RTKL, to issue its findings of fact and

conclusions of law “based on the evidence as a whole.” 65 P.S. §67.1301(a).

      It might perhaps be viewed by some as a semantic issue whether a court that

fairly attributes little or no weight to any given item of evidence has “taken [that item]

into account” in its analysis. Majority Opinion, slip op. at 16. I believe, however, that a

court properly discharges its review function, taking all evidence into account, when it

considers the record in the totality, even though the court may discount the significance

of some discrete evidentiary submissions.



      Justice Dougherty joins this concurring opinion.




                            [J-72-2019][M.O. – Wecht, J.] - 2